
	
		II
		112th CONGRESS
		1st Session
		S. 616
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Sanders (for
			 himself, Ms. Mikulski,
			 Mr. Brown of Ohio,
			 Ms. Cantwell, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 in order to support the community schools model.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting Community Schools Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)The community
			 school model effectively leverages multiple education funding streams, which
			 results in greater resources for a school. Community schools increase and
			 sustain capacity through diversified financial support and leverage, on
			 average, 3 dollars from private and other sources for every 1 dollar of State
			 funding provided to the schools. According to Secretary of Education Arne
			 Duncan, for every dollar spent on community schools, the United States is
			 getting back 5, 6, or 7 dollars from the business community, non-profit
			 organizations, social service agencies, and State and Federal
			 governments.
			(2)According to
			 Linda Darling-Hammond, the Charles DuCommon Professor of Education at Stanford
			 University, community schools, which make local schools the hub of education
			 and health services for children and families, have proven to be highly
			 successful and are cost effective and replicable. Community schools are a force
			 for development and stability that strengthens families and communities, and
			 such schools offer childcare and early learning, family literacy and
			 job-training, tutoring and enrichment before and after school, and on-site
			 health clinics.
			(3)The bulk of
			 community school resources go directly to assist schools in meeting their core
			 instructional missions, while also strengthening the health and well-being of
			 students, families, and neighborhoods. Community schools dedicate approximately
			 57 percent of their expenditures to support learning through academic
			 enrichment and after school activities, summer learning programs, early
			 childhood education, service learning and civic engagement, life skills,
			 sports, and recreation. The second largest expenditure, 19 percent, is directed
			 towards health and mental health services, which ensure that children are
			 physically able to learn and that health related barriers are identified and
			 addressed. On average, 12 percent of the resources are spent on supporting
			 families, adult education, and immigrant services. Twelve percent is spent on
			 staff sites, including the costs of a coordinator, tutors, interns, mentors,
			 and volunteers, working on the alignment of activities for the community
			 school.
			(4)The Tulsa Area
			 Community Schools Initiative (TACSI) in Tulsa, Oklahoma, operates 18 community
			 schools that serve as centers of community life, offering comprehensive
			 programs, services, and opportunities to students, families, and the
			 neighboring community. Researchers compared 18 TACSI schools to 18 non-TACSI
			 schools and found that students in TACSI schools that had deeply embedded the
			 community school model scored significantly higher than comparable students in
			 non-TACSI schools on mathematics achievement tests. Further, the 18 TACSI
			 schools had higher ratings of instructional leadership and effective
			 supervisory practices, a stronger culture of faculty trust, and higher levels
			 of student trust of teachers, school identification among students, parent
			 trust in school, and school outreach, than the comparison schools.
			(5)In Multnomah
			 County, Oregon, Schools Uniting Neighborhoods (SUN) transforms schools into
			 community schools. SUN is a partnership of Multnomah County, the City of
			 Portland, including Children’s Investment Fund, local school districts, the
			 Oregon Department of Human Services, a Business Leader’s Roundtable, and
			 non-profit organizations. Data shows that students who regularly participated
			 in SUN activities showed strong gains in academics, attendance, and behavioral
			 areas. There was a 76 percent increase in State benchmark scores in reading and
			 mathematics for such students, the average daily school attendance at such
			 schools was 95 percent, and 74 percent of the students had a more positive
			 attitude toward schools.
			(6)All Cincinnati,
			 Ohio public schools are using some level of the community school strategy.
			 Cincinnati Public Schools have been the most improved urban district in Ohio.
			 It is the first urban district in the State to receive an
			 effective rating. The district had a rating of academic
			 emergency when the district-wide community learning center program
			 first began. Oyler Elementary School, where 92 percent of the students receive
			 free or reduced lunch under the Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1751 et seq.), was once threatened with closure. Oyler Elementary
			 School has achieved more than its expected level of growth for more than 2
			 consecutive years. The school’s performance index has improved by 6 percent in
			 the last 2 years alone.
			(7)In Providence,
			 Rhode Island, results from Bailey Elementary School, the first full-service
			 community school in the State, are positive. In 2009, Bailey Elementary School
			 made adequate yearly progress in both mathematics and reading for the first
			 time in 4 years. In reading, students in grade 3 went from scoring 27 percent
			 proficiency in 2007 to 41 percent in 2009, scores for students in grade 4
			 jumped from 28 percent proficiency to 59 percent during the same period, and
			 students in grade 5 moved from 12 percent proficiency to 39 percent.
			(8)The Evansville
			 Vanderburgh School Corporation (EVSC) in Evansville, Indiana, is a
			 district-wide community school system that serves over 22,000 students in 38
			 schools. Students are connected to their schools and to helping institutions
			 like churches and community organizations, libraries and health clinics,
			 recreation centers and volunteer agencies, all of which allow students to
			 explore and participate in the larger community.
			3.PurposeThe purpose of this Act is to provide State
			 educational agencies and local educational agencies with the funding,
			 flexibility, and support necessary to implement a research and evidence based
			 community school model, in order to—
			(1)enable local educational agencies and
			 community partners, including public and private agencies, community-based
			 organizations, local government, institutions of higher education, families,
			 family advocacy organizations, after school program providers, summer program
			 providers, museums, libraries, and other cultural institutions and civic
			 organizations, to leverage their resources to prepare students for institutions
			 of higher education, careers, and citizenship, through the creation and
			 establishment of community schools; and
			(2)to provide funding for the creation,
			 continuation, or expansion of results-driven partnerships that align numerous
			 funding streams, including public and private funding, and leverage existing
			 funding.
			4.DefinitionsSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)in paragraph
			 (39), by striking State.—The and inserting the
			 following:
				
					(40)State.—The
					;
			(2)by redesignating
			 paragraphs (7) through (36), paragraphs (37) through (39), and paragraphs (40)
			 through (43) as paragraphs (8) through (37), paragraphs (39) through (41), and
			 paragraphs (44) through (47), respectively;
			(3)by inserting
			 after paragraph (6) the following:
				
					(7)Community
				schoolThe term community school means a public
				elementary school or secondary school that—
						(A)provides a
				coordinated and responsive set of programs and integrated student supports that
				focus on academics, mental and physical health and social services, youth and
				community development, early care and education programs and services, expanded
				learning time (including summer learning), and community engagement that leads
				to improved student learning and development, stronger families, and healthier
				communities;
						(B)is supported by a
				set of partnerships between such school or local educational agency and other
				community resources, such as community-based organizations, nonprofit
				organizations, and other public or private entities with a demonstrated record
				of successfully meeting student and family needs, consistent with the purpose
				of a community school model, as described in section 3 of the Supporting
				Community Schools Act of 2011;
						(C)in addition to
				serving as an elementary school or secondary school, also operates as a center
				of the community that is open to the community and provides or hosts relevant
				services for the community, to the greatest extent practicable;
						(D)allows for the
				coordination of the assets of the school and communities to more efficiently
				and effectively meet the needs of all students;
						(E)provides
				opportunities for collaboration between the specialized instructional support
				personnel who are employed by a school or a local educational agency and are
				responsible for providing specialized instructional support services, school
				nurses, and other staff to offer a comprehensive range of services and
				opportunities to children, families, and communities;
						(F)identifies a site
				coordinator (who may be provided through a partnership with a nonprofit
				organization) to serve as a liaison with partner organizations in order to
				assist the community school in providing children and families with the
				integrated services and comprehensive supports that are needed to improve the
				learning of children and the ability of children to plan for postsecondary
				educational opportunities, such as services and supports related to—
							(i)health;
							(ii)employment;
							(iii)mentoring or
				tutoring services, and other human services;
							(iv)enrichment and
				accelerated learning opportunities;
							(v)before school and
				after school programs;
							(vi)recreation
				programs; and
							(vii)summer
				programs; and
							(G)implements the
				following:
							(i)The strengthening
				of the instructional program of the school for core academic subjects,
				by—
								(I)providing
				challenging curricula, raising standards and expectations, and developing
				highly effective teachers who are skilled in content area knowledge, pedagogy,
				and socio-emotional development;
								(II)strengthening
				parent, family, and community engagement; and
								(III)establishing
				practices that address all aspects of student achievement and development,
				including cognitive, social, emotional, physical, and civic development.
								(ii)The provision of
				effective professional development to assist teachers and administrators,
				specialized instructional support personnel, other staff, and families in
				identifying and meeting the comprehensive needs of students.
							(iii)Strategies to
				increase student motivation and engagement in learning in school and community
				settings, before, during, and after school, and during the summer (in order to
				prevent summer learning loss).
							(iv)The
				establishment of partnerships with organizations that volunteer to support
				enrichment and development activities, including organizations such as youth
				sports leagues, and activities such as family counseling, housing fairs, or
				financial fairs, designed to meet student, family, and community needs.
							(v)The creation of a
				school climate that is safe and supportive.
							(vi)Improvement of
				the coordination, availability, delivery, and effectiveness of integrated
				services and comprehensive supports for children and families.
							(vii)The integration
				of academic enrichment and social services to support the development of the
				whole child, including the child's intellectual, social, emotional, and
				physical development.
							(viii)The promotion
				of mutual respect and collaboration.
							(ix)The enhancement
				of parent, family, caregiver, and community engagement by—
								(I)using consistent,
				diverse, and culturally competent outreach strategies; and
								(II)supporting family engagement, including
				adult education and family literacy activities, family volunteering, and family
				input in school policies, in order to support children’s learning.
								(x)Increased access to, and improved quality
				of, early care and education programs, when applicable.
							(xi)The creation of a cultural environment that
				is supportive of postsecondary education and career readiness.
							(xii)The employment of technology to increase
				student engagement and student
				achievement.
							;
				
			(4)by inserting
			 after paragraph (37) (as redesignated by paragraph (2)) the following:
				
					(38)Research and
				Evidence BasedThe term research and evidence
				based means a model that is based on theoretical considerations,
				reported practice, and prior research, and has demonstrated success in—
						(A)improving student
				achievement or student growth;
						(B)closing
				achievement gaps;
						(C)increasing
				attendance; and
						(D)in the case of a
				secondary school, increasing secondary school graduation
				rates.
						;
			(5)by inserting
			 after paragraph (41) (as redesignated by paragraph (2)) the following:
				
					(42)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, and other qualified professional personnel
				involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary corrective or supportive services (including
				related services, as such term is defined in section 602 of the Individuals
				with Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive
				program to meet student needs.
					(43)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel, and any other corrective or
				supportive services, to meet student
				needs.
					.
			5.Use of the
			 community schools model by schools in need of improvement
			(a)School
			 improvement grantsSection
			 1003(g)(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6303(g)(9)) is amended—
				(1)by striking
			 Local
			 awards.—Each and inserting the
			 following:
					
						Local awards.—(A)In
				generalEach
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Community
				schools model
							(i)In
				GeneralA local educational agency may use funds under this
				subsection to transform a school identified for improvement, corrective action,
				or restructuring under section 1116 into a research and evidence based
				community school, in order to—
								(I)improve student
				achievement in the school; and
								(II)create
				incentives to grow and sustain community partnerships so that the school and
				the community work together to improve student academic achievement and social
				and emotional well-being.
								(ii)RequirementsA
				local educational agency that uses funds under this subsection to transform a
				school identified for improvement, corrective action, or restructuring under
				section 1116 into a research and evidence based community school shall—
								(I)use rigorous,
				transparent, and equitable evaluation systems to assess the effectiveness of
				the implementation of the community school model;
								(II)provide ongoing,
				high-quality professional development to staff that—
									(aa)is
				aligned with the school's instructional program;
									(bb)facilitates
				effective teaching and learning; and
									(cc)supports the
				implementation of school reform strategies; and
									(III)give the school
				sufficient operational flexibility in programming, staffing, budgeting, and
				scheduling so that such school can fully implement a comprehensive strategy
				that is designed to substantially improve student achievement, and, if
				applicable, increase the graduation rate at such school.
								(iii)Continuation
				of ActivitiesNotwithstanding any other provision of this
				subparagraph, in carrying out a community school model, a local educational
				agency may continue to build on, or complete, actions that the local
				educational agency has taken in the 3 years before the school year in which the
				local educational agency begins to fully implement the community school
				model.
							.
				(b)School
			 improvement plansSection 1116(b)(3)(A)(i) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(3)(A)(i)) is amended by
			 inserting , or the implementation of a research and evidence based
			 community school model after part F.
			(c)Corrective
			 ActionSection 1116(b)(7)(C)(iv) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(b)(7)(C)(iv)) is amended by adding at the
			 end the following:
				
					(VII)Transform the
				school into a research and evidence based community
				school.
					.
			(d)Alternate
			 governance arrangementsSection 1116(b)(8)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8)(B)) is amended—
				(1)by redesignating
			 clause (v) as clause (vi); and
				(2)by inserting
			 after clause (iv) the following:
					
						(v)Transforming the
				school into a research and evidence based community
				school.
						.
				6.Encouraging
			 community-school coordination in prevention and intervention programs for
			 children and youth who are neglected, delinquent, or at-riskSection 1424(3) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6454(3)) is amended by striking
			 education and inserting the
			 following:
			
				education, which may include funding
			 for a community school coordinator who will support community schools operating
			 within the local educational agency by—(A)coordinating results-focused partnerships
				that support the goals of community schools;
				(B)integrating school and community resources
				based on individual student needs;
				(C)engaging families and community
				partners;
				(D)mobilizing
				partners, coordinating resources, and managing site-level programming at a
				community school, including working with a lead agency (such as a
				community-based organization, institution of higher education, or public
				agency) to provide additional site coordination;
				(E)helping align and
				leverage resources and integrate funding streams; and
				(F)demonstrating,
				through the use of performance indicators, how the community school supports
				the academic, social, emotional, physical, and civic development of students
				and the
				community.
				.
		
